Citation Nr: 0626872	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama
 


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence was received to reopen 
a previously denied and final claim of entitlement to service 
connection for a right hip disorder, claimed as secondary to 
service-connected left knee disability, and if so, whether 
service connection is warranted.

3.  Entitlement to an increased disability rating for 
service-connected carpal tunnel syndrome, left wrist, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This decision addresses only the merits of the right hip 
disability claim.  The PTSD service connection claim and left 
wrist disability increased rating claim are REMANDED to the 
RO, via the Appeals Management Center in Washington, D.C., 
for further evidentiary development.  The veteran will be 
notified if further action is needed from him on those 
claims.

On another matter, the veteran apparently has filed an 
informal claim of entitlement to service connection for a 
lumbar spine disability.  See Form 21-4138 received in 
October 2000.  This matter is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In May 2000, the RO denied the veteran's original claim 
of entitlement to service connection for right hip 
disability.  The veteran was notified of the denial and of 
appeal rights in May 2000.  No appeal was initiated.  


2.  Evidence submitted after May 2000, concerning right hip 
disability, is not cumulative or redundant; bears directly 
and substantially on the claim; and is significant enough 
that not considering it would be unfair to the veteran.

3.  The veteran's right hip disability is not shown to be 
etiologically related to any service-connected disability.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision denying service connection 
for right hip disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).

2.  New and material evidence has been received since May 
2000 on the issue of service connection for right hip 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).  

3.  The criteria for service connection for right hip 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Hip Disability

New and Material Evidence

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim of 
entitlement to service connection has been previously denied 
and that decision is final, the claim can be reopened and 
reconsidered only with new and material evidence thereon.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

New and material evidence is evidence not previously 
submitted, which bears directly and substantially on the 
matter considered, is neither cumulative nor redundant, and 
which is so significant that it must be considered to fairly 
decide the claim.  38 C.F.R. § 3.156 (2000); see Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Evidence submitted to 
reopen is generally presumed credible.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999) (per curiam).  All evidence 
received since the last final disallowance is considered.  
Evans, 9 Vet. App. at 283.

In January 2000, the veteran filed his original right hip 
disability claim.  The RO denied the claim in May 2000.  A 
May 2000 letter notified the veteran of the denial and of his 
appeal rights.  The May 2000 rating decision denied the claim 
only on a direct-causation basis (that is, claimed right hip 
disability is not shown to have been incurred in service).

In October 2000, the veteran filed a statement in which he 
explicitly stated that he was filing a new claim concerning 
his right hip.  He asserted that his right hip disability was 
secondary to his left knee disability, for which service 
connection was in effect before the May 2000 rating decision.  
He did not express disagreement with the May 2000 decision 
denying service connection for right hip disability and a 
desire to contest it (see 38 C.F.R. § 20.201).  Also, it is 
evident to the Board that the veteran knew what is meant by a 
notice of disagreement, because in the October 2000 
statement, he explicitly expressed disagreement with a prior 
rating decision on other issues, but explicitly stated that 
he is filing a new right hip disability claim.  Based on 
these considerations, the Board does not construe the October 
2000 statement as a notice of disagreement to the May 2000 
denial even though it was filed within the one-year appeal 
period.  38 C.F.R. § 20.302(a).  

The record does not reflect any other communication from the 
veteran dated within one year after the May 2000 rating 
decision that could be construed as a notice of disagreement.  
Therefore, that decision is final without evidence of timely 
appeal.  New and material evidence must be received before 
the claim can be reopened.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).      

New and material evidence has been added to the record after 
May 2000.  This includes a July 2002 VA examination report 
that concerns the nature and etiology of the right hip 
disability, a September 2003 Social Security Administration 
decision that refers to the right hip disability, and a 
February 2004 VA treatment note that refers to aseptic 
necrosis of the right hip.  Thus, the claim is reopened, and 
the claim is granted only to this extent.  

Secondary Service Connection 

The veteran has been diagnosed with osteonecrosis of the 
right hip femoral head with deformity and aspetic necrosis of 
the hip, as reflected in recent VA clinical records and 
Social Security Administration decision awarding disability 
compensation.  Evidence of present disability for which 
service connection is sought is a criterion for service 
connection.  38 C.F.R. § 3.303.

However, there also must be evidence of requisite etiological 
link between one or more service-connected disability (or 
disabilities), in light of the veteran's pursuit of this 
claim based on secondary service connection.  Under 38 C.F.R. 
§ 3.310(a) (2005), secondary service connection may be found 
where a service-connected disability aggravates another 
condition such that the latter is proximately due to, or the 
result of, the former.  In such a case, the veteran shall be 
compensated for the degree of disability - but only that 
degree - over and above the degree of disability pre-
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Whether a service-connected disability has caused another 
disability is a medical issue, and the Board requires 
competent medical, not lay, evidence thereon.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

The sole clinical evidence on etiology of the claimed right 
hip disability is found in the July 2002 VA compensation and 
pension examination report.  The examiner explicitly noted 
the veteran's contention that right hip problems are 
associated with service-connected left knee disability, but 
opined that the right hip condition is not secondary to the 
service-connected left knee disability.  As rationale for 
that opinion, the examiner stated that the veteran has 
degenerative hip disease with deformity of the head of the 
femur and narrowing of the hip joint, which the examiner 
believes is degenerative hip disease independent of any other 
condition.  The examiner also said: "The [veteran] has a 
severe disability of the right hip, unrelated to any service-
connected condition."       

The VA opinion is highly negative and remains unchallenged 
and uncontradicted by the record.  Therefore, the Board is 
compelled to conclude that the preponderance of the evidence 
is against the claim.  As such, the benefit-of-reasonable 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
200); 38 C.F.R. § 3.102 (2005). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In letters dated in April 2002 and July 2002, sent before 
issuance of the rating decision from which this appeal stems, 
and in a March 2004 letter sent thereafter, VA informed the 
veteran of the basic service connection criteria, and that, 
if he identifies the sources of evidence pertaining thereto, 
then VA would assist him in obtaining it, but that he 
ultimately is responsible for substantiating his claim with 
evidence not in federal custody.  The veteran demonstrated 
his understanding that the evidence must show a link between 
his right hip disability and a service-connected disability, 
as he explicitly pursued this claim on a secondary service 
connection theory.  He was told in March 2004 that he could 
send any evidence in his possession that pertains to his 
claim.  Also, the RO cited 38 C.F.R. § 3.159, from which the 
"fourth element" is derived, in the Statement of the Case 
(SOC).

The Board fails to find prejudicial error due to timing of 
the notice or the substantive content of the notice.  The 
veteran clearly pursued this claim on a secondary service-
connected theory and knew that evidence of a link between the 
right hip disability and a service-connected disability is 
key.  He apparently indicated that a doctor told him there is 
a cause-effect link between his right hip disability and a 
service-connected disability (p. 22, Board hearing 
transcript).  He did not, however, submit medical evidence to 
that effect, even though he was made aware of the RO's 
unfavorable determination based on a 2002 negative VA medical 
opinion, as explained in the SOC issued well before the Board 
hearing.  He also said that the Social Security 
Administration (SSA) determined that there is a secondary 
etiological link.  He submitted a copy of the SSA decision 
(with a waiver of right to initial RO review), which does not 
reflect such a determination, but rather, indicates that the 
veteran has multiple disabilities, including a right hip 
disability, which are the bases for a SSA disability 
determination.  Under the circumstances, the Board concludes 
that the veteran had adequate notice of what evidence is 
missing and opportunity to supply it, or identify the source 
of such evidence to enable VA to assist him in securing it.  

Also, the Board does not find prejudice due to lack of notice 
(see Dingess v. Nicholson, 19 Vet. App. 473 (2006)) on how VA 
evaluates degree of service-connected disabilities and what 
criteria determine the assignment of effective dates for 
service connection and disability ratings.  As the claim 
(secondary service connection) is denied, there can be no 
prejudice on lack of notice on these matters.  

Based on all of the above considerations, the Board finds no 
prejudice has occurred due to timing or inadequate content of 
notice.  See generally Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); 38 C.F.R. § 20.1102 (2005) (harmless error).  

The Board need not decide whether VA complied with duties to 
notify, including notice of the governing "new and material 
evidence" standard and what evidence is needed to reopen 
(see 38 C.F.R. § 3.156 (2000); Kent v. Nicholson, 04-181 
(U.S. Vet. App. March 31, 2006)), or to assist, on the issue 
of whether new and material evidence has been presented to 
reopen the right hip disability claim.  As it is taking 
favorable action by reopening the claim and granting the 
claim to that extent, any notice defect concerning what is 
needed to reopen the claim is harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 20.1102 
(2005). 

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, hearing testimony, the veteran's statements, and VA 
examination findings appropriate to this claim.  Despite 
appropriate notice during appeal, the veteran has not 
identified sources of missing, pertinent evidence.  Although 
the records upon which the September 2003 SSA decision was 
based are not of record, the Board does not conclude that the 
record is incomplete without actual copies of exhibits to the 
SSA decision in this instance.  The SSA decision does not 
address the basis upon which the claim for service connection 
for right hip disability has failed, that is, the issue of 
whether there is a nexus between a service-connected 
disability and the claimed right hip disability.  Based on 
the foregoing, the Board concludes that VA's duty to assist 
was met.    


ORDER

New and material evidence having been received, the right hip 
disability service connection claim is reopened.  The 
reopened claim is denied on its merits.  




REMAND

Increased Rating - Left Wrist Carpal Tunnel Syndrome

Service connection and a noncompensable rating have been in 
effect for left wrist injury residuals since August 1, 1970, 
the day after discharge from service.  The veteran has 
appealed the June 2003 rating decision that re-characterized 
this disability as carpal tunnel syndrome, left wrist, and 
increased the rating to 10 percent, effective June 24, 2002, 
the date of filing of the increased rating claim.  

The disability is currently evaluated as a neurological 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2005).  The veteran's last VA compensation and pension (C&P) 
examination was performed in July 2002.  At the Board 
hearing, the veteran reported that his carpal tunnel symptoms 
have worsened and that he is being treated for carpal tunnel 
syndrome at the Montgomery, Alabama, VA medical facility.  On 
remand, additional VA clinical records should be obtained, 
and then, another C&P examination should be scheduled.

PTSD

The veteran contends that he is a combat veteran.  See VA 
Form 9.  However, his service personnel records do not 
reflect official evidence of personal engagement in combat 
against the enemy, such as that in the form of award of a 
combat citation.  Rather, those records indicate that the 
veteran worked as a plumber at various Air Force bases 
domestically and abroad.  They include duty in such capacity 
at the "Udorn Afld" in Thailand.  He apparently was in 
Thailand from late 1967 through most of 1968, based on these 
records.     

While the veteran has not supplied a detailed written account 
of specific incidents that he believes are the root of his 
PTSD (a diagnosis is reflected in recent VA clinical 
records), he did supply in October 2004 a photocopy of 
newspaper clippings that discuss a guerilla attack against 
Udorn, during which several Americans were wounded.  The 
photocopy does not, however, show when the articles were 
published or the name of the newspaper(s) from which the 
articles were clipped, and it does not even contain the 
second article in its entirety.  The veteran did not state 
that he himself was one of the four reported to have been 
wounded during the attack.  Form 21-4138 and the newspaper 
clippings were added to the record after the issuance of the 
Statement of the Case (SOC); the record does not contain a 
Supplemental SOC (SSOC) concerning the additional evidence.   

At the Board hearing, the veteran reported that he helped 
with "body recovery" duties following a plane crash, which 
likely had occurred about mid-way during his Philippines 
tour.  The service personnel records indicate he was there 
between January 1965 and September 1966.  He also testified 
that, at another time in the Philippines, he performed morgue 
duties to determine whether drugs were being shipped in 
caskets.  He also performed plumbing jobs at the morgue.  He 
contends that exposure to dead bodies in the course of these 
activities is a major stressor.    

Also at the hearing, the veteran said that, at Udorn, he had 
a knee injury due to a tree falling as a result of hostile 
fire and was sent to the Clark Air Force Base in the 
Philippines for treatment, including surgery.  See also Form 
21-4138, received in October 2004.  He also reported 
knowledge of the death of an OSI agent named Willie Small, 
probably sometime between February to April 1968.  

Unless the record shows the veteran's personal engagement in 
combat against the enemy, the veteran's claimed PTSD 
stressor(s) must be corroborated.  The veteran bears the 
burden to advance sufficient details about an alleged PTSD 
stressor to enable meaningful corroboration efforts 
consistent with the duty to assist.  38 U.S.C.A. §§ 1110, 
1154(b); 38 C.F.R. §§ 3.304(f), 3.159(c)(2)(i).  VA is not 
required to accept as valid a PTSD diagnosis based on an 
uncorroborated stressor.  See Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992). 

On remand, an inquiry should be made to the U.S. Army and 
Joint Services Records Research Center (JSRRC), or other 
official sources, to corroborate the claimed stressor(s).  If 
a stressor is corroborated, C&P examination should be 
conducted. 

Based on the foregoing, the following actions are directed on 
remand:


1.  Provide the veteran with notice of the 
elements of service connection claims as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Also notify the veteran 
that he should submit any pertinent evidence 
in his possession.

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.

3.  Schedule the veteran for an examination 
to determine the current extent of left 
wrist carpal tunnel syndrome disability.  
The examination must provide findings 
sufficient to evaluate the neurological 
disability under 38 C.F.R. § 4.124a, and 
consider the functional limitations caused 
thereby, including any limitation of motion.  
The veteran's claims folder should be 
available to the examiner.  

4.  Consider all stressor allegations of 
record, and in particular, the items 
submitted by the veteran in October 2004 and 
his September 2005 Board hearing testimony, 
in the context of information in the 
veteran's service personnel records.  
Attempt to obtain verification of the 
veteran's claimed stressors.  If additional 
information is needed, give the veteran an 
opportunity to supply the necessary 
information.  Document all attempts to 
verify the claimed stressors.  If the JSRRC 
or other appropriate sources are not 
contacted to obtain stressor verification, 
the reason(s) why, e.g., insufficient 
information concerning the alleged stressor 
events, should be documented.  

5.  Obtain the veteran's treatment and 
surgical records from the Clark AFB medical 
facility.  If the records are not obtained, 
document negative responses and the 
conclusion that the records do not exist or 
that further attempts to obtain such records 
would be futile.

6.  If at least one stressor allegation is 
verified, then schedule the veteran for an 
examination to determine if he meets the 
diagnostic criteria for PTSD based upon the 
verified stressor.  If an examination is 
scheduled, the veteran's claims folder 
should be available to the examiner, and the 
examiner should specifically explain the 
basis for the opinion concerning whether the 
veteran meets the diagnostic criteria for 
PTSD based upon the verified stressor.  
  
7.  Thereafter, readjudicate the carpal 
tunnel syndrome and the PTSD claims.  If the 
benefit sought is denied, then issue a SSOC 
and give the veteran and his representative 
an opportunity to respond. 

The veteran is advised that a failure to appear for a VA 
examination, if scheduled, could result in the denial of his 
claim unless good cause is shown.  38 C.F.R. § 3.655 (2005).  
He has the right to submit additional evidence and argument 
on the matters remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


